Citation Nr: 1204648	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel








INTRODUCTION

The Veteran served on active duty in the military from August 1963 to August 1967. 

This appeal to the Board of Veterans' Appeals (BVA) is from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Even if the Veteran is less than 100 percent disabled, as in the circumstance in this case, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Id.  For the above purpose of one 60 percent rating or 40 percent rating in combination, the following are among the situations considered to be one disability:  Disabilities resulting from one common etiology or a single accident; or, disabilities affecting a single body system.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Service connection is in effect for: (1) Residuals ruptured left biceps tendon associated with separation left acromioclaivicular capsule (30 percent); (2) depression, associated with residuals left biceps rupture (30 percent); (3) residuals left acromioclavicular capsule (20 percent); (4) tinnitus (10 percent).  He has had a combined rating of 70 percent effectively since August 4, 2006.  See 38 C.F.R. § 4.25 (2011) (combined ratings table).  In view of the fact that the first three disabilities identified above may be considered one common etiology or a single accident; or, with respect to the left arm/shoulder, disabilities affecting a single body system, the Veteran meets the threshold minimum rating requirements of 38 C.F.R. §  4.16(a) for consideration of a TDIU on a schedular basis.  

In a December 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran indicated that he had work experience as a correctional officer, and that he last worked full-time at that position in August 1999.  He had worked as a correctional officer from 1990 to 1999.  The Veteran reported that he had to leave employment in 1999 due to disability; he stated that he was forced to retire due to his shoulder condition and he was unable to perform his duties.  It was also indicated that he had a 4 year high school education.  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  Id.  

The determinative issue, then, is whether he is unable to obtain and maintain substantially gainful employment as a consequence of these service-connected disabilities.  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope). 

Here, VA medical examinations for evaluations of the Veteran's service connected left biceps and acromioclavicular and depression disabilities last occurred in May 2008.  At those examinations examiners mentioned that the Veteran's shoulder problems limited him to sedentary to light physical employment and that his depression did not produce total occupational and social impairment.  However, there was no probative opinion in the file on the determinative issue of his employability due to his service connected disabilities.  As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

Also, the Veteran needs to be reexamined to reassess the severity of his service connected disabilities which were last performed in May 2008, so more than three and 1/2 years ago. 38 C.F.R. § 3.27(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for any necessary VA examinations to reassess the severity of his service-connected disabilities - which at present are: (1) Residuals ruptured left biceps tendon associated with separation left acromioclaivicular capsule (30 percent); (2) depression, associated with residuals left biceps rupture (30 percent); (3) residuals left acromioclavicular capsule (20 percent); (4) tinnitus (10 percent).  

*A medical opinion is especially needed concerning whether these service-connected disabilities (and only these service-connected disabilities, unless some other disability is also service connected) render him unable to obtain and maintain substantially gainful employment given his level of education, prior work experience and training, etc., and if not considering his advancing age or occupational impairment from disabilities that are not service connected. 

All diagnostic testing and evaluation needed to assist in making this important determination should be performed. 

The examiner must consider the Veteran's medical and occupational history in making this assessment, so review of the claims file is essential.  This longitudinal review of the file includes considering the results of his prior VA medical examinations in May 2008, but also the evidence and records obtained during the several years since.

2. Then, based on the results of this additional VA examination and any other additional evidence submitted or otherwise obtained, readjudicate the TIU claim.  If this claim is not granted to his satisfaction, send him another supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


